Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claim amendments filed 6/28/2021.   
Claims 16-35 are pending. 
The Drawings filed 6/28/2021 are acknowledged. 
Response to Arguments
Applicant's arguments regarding Claim 1 are persuasive. Claim 1 is indicated allowable, below. 
Applicant’s arguments concerning new claims 16-19 are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 30-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites a processing program that is not claimed as embodied in a non-transitory storage medium.  Because Applicant's disclosure is not limited solely to tangible embodiments, the claimed subject matter, given the broadest reasonable interpretation, may be a carrier wave comprising of instructions and is, therefore, non-statutory.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent. (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  
To overcome this type of rejection, the claims need to be amended to include only the physical computer storage media unassociated with any intangible or non-functional transmission media.  Examiner suggests adding the word -- non-transitory -- to the claim.  Other word choices will be considered but the one proposed shall overcome the rejection.  Appropriate attention is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Review of the Specifications does not support the limitation “managing the one or more arcade games at the arcade game center without going through the one or more IOT platform devices” (Emphasis Added.) While it is clear that Applicant had possession of remotely managing arcade games, (Para 7) and AG nodes implemented without cloud computing capabilities, (e.g., Para 50), it does not appear Applicant had position of the emphasized limitations. Applicant’s attention is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 2008/0108434) in view of Kelly (US 2008/0305864) and Quinn (US 2014/0179421).  
Regarding Claims 16, 23, 30: Mann discloses a system for remotely playing an arcade game, (Abstract), the system comprising: one or more IOT platform devices that are configured to connect to a cloud server with cloud computing capability, (Fig. 1, game console 12 coupled to internet is an IOT device, web server 20 is a cloud computing capability), the cloud server connectable to a user electronic device; (Fig. 1, user input device 16).
Mann discloses an arcade game center with one or more arcade game machines, the arcade game center located at a first remote site and connected to one of the one or more IOT platform devices, (Fig. 1, web server 20 coupled to arcade games 28, 30, 32, ¶ 21, arcade games remotely located, remote arcade games are connected via web server 20 and over internet 18 to game console 12); an arcade center administrator; the arcade center administrator managing, from the remote site, the one or more arcade game machines at the arcade game center and connected to one of the one or more IOT platform devices, (Fig. 1, remotely located web server 20 is the arcade administrator). 
Mann discloses the invention substantially but does not make explicit that the arcade center administrator is located at a second remote site and the one or more IOT platform devices further configured to preprocess data received locally to minimize a volume of data that is forwarded to the cloud server. However, in a related invention, Kelly evidences that administering games from remote locations via web interfaces was known in the art prior to Applicant’s filing, (Kelly, ¶ 122.) With respect to the “without” limitation in Claim 23, it is noted that nothing precludes Kelly’s web interface from communicating directly with the game and not through an IOT device. 
Also, in a related invention, Quinn evidences that the practice of locally pre-processing data prior to forwarding to a server, for the purpose of reducing latency, was known in the art prior to Applicant’s filing, (Quinn, ¶¶ 17, 19).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have modified Mann such that the web server administrator is located remotely from the arcade site, and the game console pre-processes data, as taught by Kelly and Quinn, respectively, for the purposes of facilitating remote game management and latency reduction. 
Regarding Claims 17, 24: Mann discloses managing user profile, login, game status/session and prioritizing play/queue services, (Fig. 5, 24 and related description, Fig. 6, 606, 608, 624, 628 and related description.) 
Regarding Claims 18-22, 25-29, 31-35: See e.g., Mann Fig. 2, camera array 208, wherein cameras are sensors insomuch as they capture game activity, ¶¶ 23, 25, cameras communicate game status to player IOT device, cameras are controllable for different and selectable game views, ¶¶ 8, 24, games have time limits and game terminates after the time limit expires. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715